Exhibit AMENDED AND RESTATED REVOLVING LOAN AGREEMENT Dated as of June 3, 2008 By And Between BROWN & BROWN, INC. and SUNTRUST BANK TABLE OF CONTENTS Page ARTICLE I DEFINITIONS; CONSTRUCTION 1 Section 1.1 Definitions 1 Section 1.2 Accounting Terms and Determination 9 Section 1.3 Other Definitional Terms 9 Section 1.4 Exhibits and Schedules 9 ARTICLE II REVOLVING LOANS 10 Section 2.1 Commitment: Use of Proceeds 10 Section 2.2 Notes; Repayment of Principal 10 Section 2.3 Payment of Interest 11 Section 2.4 Increase in Revolving Loan Commitment up to $100,000,000 11 Section 2.5 Reduction of Revolving Loan Commitments 11 Section 2.6 Letters of Credit 12 ARTICLE III This Article is not Applicable 13 ARTICLE IV GENERAL LOAN TERMS 13 Section 4.1 Funding Notices 13 Section 4.2 Disbursement of Funds 13 Section 4.3 Interest; Default, Payment and Determination 13 Section 4.4 Interest Periods 14 Section 4.5 Fees 14 Section 4.6 Voluntary Prepayments of Borrowings 14 Section 4.7 Payments, etc. 15 Section 4.8 LIBOR Rate Not Ascertainable, Etc. 16 Section 4.9 Illegality 16 Section 4.10 Increased Costs 16 Section 4.11 This Section is not applicable 17 Section 4.12 Funding Losses 17 Section 4.13 Assumptions Concerning Funding of Eurodollar Advances 17 Section 4.14 This Section is not applicable 18 Section 4.15 This Section is not applicable 18 Section 4.16 Capital Adequacy 18 Section 4.17 This Section is not applicable 18 Section 4.18 Limitation on Certain Payment Obligations 18 Section 4.19 Change from One Type of Borrowing to Another 18 ARTICLE V CONDITIONS TO BORROWINGS 19 Section 5.1 Conditions Precedent to Initial Loans 19 Section 5.2 Conditions to All Loans 20 Section 5.3 Certification For Each Borrowing 21 ARTICLE VI REPRESENTATIONS AND WARRANTIES 21 Section 6.1 Organization and Qualification 21 Section 6.2 Corporate Authority 21 Section 6.3 Borrower Financial Statements 22 Section 6.4 Tax Returns 22 Section 6.5 Actions Pending 22 Section 6.6 Representations; No Defaults 22 Section 6.7 Title to Properties 22 Section 6.8 Enforceability of Agreement 22 Section 6.9 Consent 23 i Section 6.10 Use of Proceeds; Federal Reserve Regulations 23 Section 6.11 ERISA 23 Section 6.12 This Section is not applicable 23 Section 6.13 Outstanding Indebtedness 23 Section 6.14 Conflicting Agreements 23 Section 6.15 Pollution and Other Regulations 24 Section 6.16 Possession of Franchises, Licenses, Etc. 24 Section 6.17 Patents, Etc. 24 Section 6.18 Governmental Consent 25 Section 6.19 Disclosure 25 Section 6.20 Insurance Coverage 25 Section 6.21 Labor Matters 25 Section 6.22 Intercompany Loans; Dividends 25 Section 6.23 Burdensome Restrictions 25 Section 6.24 Solvency 26 Section 6.25 This Section is not applicable 26 Section 6.26 SEC Compliance and Filings 26 Section 6.27 Capital Stock of Borrower and Related Matters 26 Section 6.28 Places of Business 26 ARTICLE VII AFFIRMATIVE COVENANTS 26 Section 7.1 Corporate Existence, Etc. 26 Section 7.2 Compliance with Laws, Etc. 26 Section 7.3 Payment of Taxes and Claims, Etc. 26 Section 7.4 Keeping of Books 27 Section 7.5 Visitation, Inspection, Etc. 27 Section 7.6 Insurance; Maintenance of Properties 27 Section 7.7 Reporting Covenants 27 Section 7.8 Maintain the Following Financial Covenants 30 Section 7.9 Notices Under Certain Other Indebtedness 30 Section 7.10 This Section is not applicable 30 Section 7.11 This Section is not applicable 30 ARTICLE VIII NEGATIVE COVENANTS 31 Section 8.1 Indebtedness 31 Section 8.2 Liens 32 Section 8.3 Sales. Etc. 32 Section 8.4 Mergers, Acquisitions, Etc. 32 Section 8.5 Investments, Loans. Etc. 32 Section 8.6 Sale and Leaseback Transactions 33 Section 8.7 Transactions with Affiliates 33 Section 8.8 Optional Prepayments 34 Section 8.9 Changes in Business 34 Section 8.10 ERISA 34 Section 8.11 This Section is not applicable 34 Section 8.12 Limitation on Payment Restrictions Affecting Consolidated Companies 34 Section 8.13 Actions Under Certain Documents 34 Section 8.14 Financial Statements; Fiscal Year 34 Section 8.15 This Section is not applicable 34 Section 8.16 Change of Control 34 Section 8.17 This Section is not applicable 34 Section 8.18 This Section is not applicable 35 Section 8.19 This Section is not applicable 35 Section 8.20 No Issuance of Capital Stock 35 Section 8.21 No Payments on Subordinated Debt 35 Section 8.22 Insurance Business 35 ii ARTICLE IX EVENTS OF DEFAULT 35 Section 9.1 Payments 35 Section 9.2 Covenants Without Notice 35 Section 9.3 Other Covenants 35 Section 9.4 Representations 35 Section 9.5 Non-Payments of Other Indebtedness 35 Section 9.6 Defaults Under Other Agreements 36 Section 9.7 Bankruptcy 36 Section 9.8 ERISA 36 Section 9.9 Money Judgment 36 Section 9.10 This Section is not applicable 36 Section 9.11 Change in Control of Borrower 37 Section 9.12 Default Under Other Credit Documents 37 Section 9.13 This Section is not applicable. 37 Section 9.14 Attachments 37 Section 9.15 Default Under Subordinated Loan Documents 37 Section 9.16 Material Adverse Effect 37 ARTICLE X This Article is not Applicable. 37 ARTICLE XI MISCELLANEOUS 38 Section 11.1 Notices 38 Section 11.2 Amendments, Etc. 38 Section 11.3 No Waiver; Remedies Cumulative 38 Section 11.4 Payment of Expenses, Etc. 38 Section 11.5 Right of Set-Off 39 Section 11.6 Benefit of Agreement 40 Section 11.7 Governing Law; Submission to Jurisdiction 41 Section 11.8 Independent Nature of Lender's Rights 42 Section 11.9 Counterparts 42 Section 11.10 Effectiveness; Survival 42 Section 11.11 Severability 42 Section 11.12 Independence of Covenants 42 Section 11.13 Change in Accounting Principles, Fiscal Year or Tax Laws 43 Section 11.14 Headlines Descriptive; Entire Arrangement 43 Section 11.15 Time is of the Essence 43 Section 11.16 Usury 43 Section 11.17 Construction 43 Section 11.18 No Incorporation into Note 43 Section 11.19 Amendment and Restatement of Initial Loan Agreement 43 Section 11.20 Entire Agreement 43 SCHEDULES Schedule 6.1 Organization and Ownership of Material Subsidiaries Schedule 6.4 Tax Filings and Payments Schedule 6.5 Certain Pending and Threatened Litigation Schedule 6.7 Liens on Borrower Assets Schedule 6.11 Employee Benefit Matters Schedule 6.13 Outstanding Debt and Defaults Schedule 6.14 Conflicting Agreements Schedule 6.15(a) Environmental Compliance Schedule 6.15(b) Environmental Notices Schedule 6.15(c) Environmental Permits Schedule 6.17 Patent, Trademark, License, and Other Intellectual Property Matters iii Schedule 6.21 Labor and Employment Matters Schedule 6.22 Intercompany Loans Schedule 6.23 Burdensome Restrictions Schedule 6.28(a) Places of Business Schedule 6.28(b) Materials Places of Business Schedule 8.1(b) Existing Indebtedness Schedule 8.2 Existing Liens Schedule 8.5 Permitted Investments Schedule 9.11 Permitted Stockholders iv AMENDED AND RESTATED REVOLVING LOAN AGREEMENT THIS AMENDED AND RESTATED REVOLVING LOAN AGREEMENT, dated as of June 3, 2008 (the "Agreement"), is made and entered into by and between BROWN & BROWN, INC., a Florida corporation (the "Borrower"), and SUNTRUST BANK, a Georgia corporation (the "Lender"). WITNESSETH: WHEREAS, on or about September 29, 2003, the Borrower and the Lender entered into a certain Revolving Loan Agreement (as amended, the "Initial Loan Agreement"), pursuant to which the Borrower obtained from the Lender one or more credit facilities from time to time; and WHEREAS, the Borrower desires to obtain from the Lender a revolving loan up to the maximum amount of $50,000,000; and WHEREAS, the Borrower and the Lender wish to amend and restate in its entirety the Initial Loan Agreement to set forth the terms and conditions for said $50,000,000 revolving loan. NOW, THEREFORE, in consideration of the mutual covenants made herein, and for other good and valuable consideration, the receipt and sufficiency of which are hereby acknowledged, the parties hereto, intending to be legally bound, agree as follows: ARTICLE I DEFINITIONS; CONSTRUCTION Section 1.1Definitions.As used in this Agreement, and in any instrument, certificate, document or report delivered pursuant thereto, the following terms shall have the following meanings (to be equally applicable to both the singular and plural forms of the term defined): "2004 Note Offering" shall mean that certain transaction by which the Borrower has incurred Indebtedness up to the maximum principal amount of $200,000,000 pursuant to the 2004 Note Purchase Agreement. "2006 Note Offering" shall mean one or more transactions by which the Borrower has incurred or may in the future incur Indebtedness up to the maximum principal amount of $200,000,000 pursuant to the 2006 Note Purchase Agreement. "2004 Note Purchase Agreement" shall mean that certain Note Purchase Agreement between the Borrower and the Purchasers scheduled thereto and dated July 15, 2004 by which the Borrower has issued both SeriesA Notes and Series B Notes, as the same may be amended or modified from time to time. "2006 Note Purchase Agreement" shall mean that certain Note Purchase Agreement between the Borrower and the Purchasers party thereto and dated December22, 2006 by which the Borrower has issued SeriesC Notes and Series D Notes and pursuant to which the Borrower may issue from time to time Fixed Rate Shelf Notes and Floating Rate Shelf Notes (as defined therein), as the same may be amended or modified from time to time. "Advance" shall mean any principal amount advanced and remaining outstanding at any time under the Revolving Loan, which Advance shall be made or outstanding as a Base Rate Advance or a Eurodollar Advance, as the case may be. "Affiliate" of any Person means any other Person directly or indirectly controlling, controlled by, or under common control with, such Person, whether through the ownership of voting securities, by contract or otherwise. For purposes of this definition, "control" (including with correlative meanings, the terms "controlling", "controlled by", and "under common control with") as applied to any Person, means the possession, directly or indirectly, of the power to direct or cause the direction of the management and policies of that Person. "Agreement" shall mean this Revolving Loan Agreement, as originally executed and as it may be from time to time supplemented, amended, restated, renewed or extended and in effect. "Applicable Margin" shall mean the percentage designated below based on the Borrower's Funded Debt to EBITDA Ratio, measured quarterly on a rolling four (4) quarters basis: Level Leverage Ratio Base Rate Advances(1) Eurodollar Advances Availability Fee I <1.00x -1.000% 0.500% 0.100% II <1.50x -1.000% 0.625% 0.125% III <2.00x -1.000% 0.750% 0.150% IV ≥2.00x -1.000% 1.000% 0.200% (1)On all Base Rate Advances, the Applicable Margin is a negative 100 basis points). Provided, however, that from the date of this Agreement through the quarter ending June 30, 2008, the Applicable Margin shall be based on Level I pricing set forth above. "Asset Value" shall mean, with respect to any property or asset of any Consolidated Company as of any particular date, an amount equal to the greater of (a) the then book value of such property or asset as established in accordance with GAAP, and (b) the then fair market value of such property or asset as determined in good faith by the board of directors of such Consolidated Company. "Availability Fee" shall mean a per annum fee based upon the unused portion of the Revolving Loan Commitment of the Lender.Such fee shall be based upon the Borrower's Funded Debt to EBITDA Ratio as set forth in the chart under "Applicable Margin", which Fee is to be based (calculated on an actual/365 day year) on the average daily unused portion of the Revolving Loan Commitment, and shall be payable to the Lender quarterly in arrears on the last calendar day of each fiscal quarter of Borrower and on the Maturity Date.For the purposes of determining the Availability Fee, all outstanding Letters of Credit will be deemed to be at that time outstanding Revolving Loans. "Bankruptcy Code" shall mean The Bankruptcy Code of 1978, as amended and in effect from time to time (11 U.S.C. §§101 et seq.). "Base Advance Rate" shall mean, with respect to a Base Rate Advance, the rate obtained by adding (a) the Base Rate, plus (b) the Applicable Margin for a Base Rate Advance. "Base Rate" shall mean the rate which the Lender designates from time to time to be its prime lending rate, as in effect from time to time. The Lender's prime lending rate is a reference rate and does not necessarily represent the lowest or best rate charged to its customers; the Lender may make commercial loans or other loans at rates of interest at, above or below the Lender's prime lending rate. "Base Rate Advance" shall mean an Advance bearing interest based on the Base Rate. "Base Rate Loan" shall mean a Loan which bears interest at the Base Advance Rate. "Book of Business Sales" shall mean the sale by a Consolidated Company in the ordinary course of business of a book of business, either by the sale of assets or Capital Stock, which may include the sale of what is characterized as its profit center operations (i.e. office) that are made from time to time and are consistent with past practice, and where the value is less than $20,000,000. "Borrowing" shall mean the making of a Loan, the extension of an Advance, or the conversion of a Loan of one Type into a Loan of another Type. "Business Day" shall mean, with respect to Eurodollar Advances, any day other than a day on which commercial banks are closed or required to be closed for domestic and international business, including dealings in Dollar deposits on the London Interbank Market, and with respect to all other Loans and matters, any day other than Saturday, Sunday and a day on which commercial banks are required to be closed for business in Orlando, Florida. 2 "Capital" shall mean the sum of (a) Funded Debt plus (b) Consolidated Net Worth of the Consolidated Companies. "Capitalized Lease Obligations" shall mean all lease obligations which have been or are required to be, in accordance with GAAP, capitalized on the books of the lessee. "Capital Stock" of any Person shall mean any shares, equity or profits interests, participations or other equivalents (however designated) of capital stock and any rights, warrants or options, or other securities convertible into or exercisable or exchangeable for any such shares, equity or profits interest, participations or other equivalents, directly or indirectly (or any equivalent ownership interest, in the case of a Person which is not a corporation). "CERCLA" has the meaning set forth in Section 6.15(a) of this Agreement. "Closing Date" shall mean the date of this Agreement. "Code" shall mean the Internal Revenue Code of 1986, as amended from time to time. "Consolidated Companies" shall mean, collectively, Borrower and all of its Subsidiaries. "Consolidated EBIT" shall mean, for any fiscal period of the Borrower, an amount equal to the sum of (a) the Consolidated Net Income (Loss), plus (b) to the extent deducted in determining Consolidated Net Income (Loss), (i) provisions for taxes based on income, and (ii) consolidated interest expense, for the Consolidated Companies, less (c) gains on sales of assets (excluding sales in the ordinary course of business, which would include Book Of Business Sales) and other extraordinary gains and other one-time non-cash gains, all as determined in accordance with GAAP. "Consolidated EBITDA" shall mean, for any fiscal period of the Borrower, an amount equal to the sum of (a) the Consolidated EBIT, plus (b)(i) depreciation and (ii) amortization of the Consolidated Companies, plus (c) non-cash charges to the extent deducted in determining Consolidated Net Income (Loss), plus (d) all non-cash stock grant compensation all as determined for the Consolidated Companies in accordance with GAAP. "Consolidated Net Income (Loss)" shall mean, for any fiscal period of Borrower, the net income (or loss) of the Consolidated Companies on a consolidated basis for such period (taken as a single accounting period) determined in accordance with GAAP; providedthat there shall be excluded therefrom:(a) any items of gain or loss, together with any related provision for taxes, which were included in determining such consolidated net income and were not realized in the ordinary course of business or the result of a sale of assets other than in the ordinary course of business; and (b) the income (or loss) of any Person accrued prior to the date such Person becomes a Subsidiary of Borrower or (in the case of a Person other than a Subsidiary) is merged into or consolidated with any Consolidated Company, or such Person's assets are acquired by any Consolidated Company. "Consolidated Net Worth" shall mean as of the date of determination, the Borrower's Shareholders' Equity as determined in accordance with GAAP. "Consolidated Subsidiary" shall mean, as at any particular time, any corporation included as a consolidated subsidiary of Borrower in Borrower's most recent financial statements furnished to its stockholders and certified by Borrower's independent public accountants. "Contractual Obligation" of any Person shall mean any provision of any security issued by such Person or of any agreement, instrument or undertaking under which such Person is obligated or by which it or any of the property owned by it is bound. "Credit Documents" shall mean, collectively, this Agreement and the Note. 3 "Credit Parties" shall mean, collectively, each of Borrower, and every other Person who from time to time executes a Credit Document with respect to all or any portion of the Obligations. "Default" shall mean any condition or event which, with notice or lapse of time or both, would constitute an Event of Default. "Default Rate" shall mean the rate of interest set forth in Section 4.3 hereof. "Dollar" and "U.S.
